



COURT OF APPEAL FOR ONTARIO

CITATION: 2249659 Ontario Ltd. v. Siegen, 2013
    ONCA 513

DATE: 20130809

DOCKET: C55836

Doherty, Laskin and Blair JJ.A.

BETWEEN

2249659 Ontario Ltd. and Rohwedder Canada Inc.

Plaintiffs (Appellants)

and

Sparkasse Siegen and Thomas Magnete GmbH

Defendants (Respondents)

Jonathan Lisus and James Renihan, for the appellants

Evan L. Tingley, for the respondent, Sparkasse Siegen

P.A. Neena Gupta, for the respondent, Thomas Magnete
    GmbH

Heard:  January 16, 2013

On appeal from the order of Justice Carole J. Brown of
    the Superior Court of Justice, dated July 6, 2012, reported at, [2012] O.J. No.
    3263.

COSTS ENDORSEMENT


[1]

Costs to the appellants on the motion in the amount of $15,000 against
    Thomas Magnete GmbH and in the amount of $10,000 against Sparkasse Siegen. 
    Both amounts include disbursements and applicable taxes.

[2]

Costs of the appeal to the appellants in the amount of $12,000 against
    Thomas Magnete GmbH and in the amount of $12,000 against Sparkasse Siegen. 
    Both amounts include disbursements and applicable taxes.

Doherty J.A.

John Laskin J.A.

R.A. Blair J.A.


